[ex103formofperformancesh001.jpg]
EXHIBIT 10.3 PSU US 1/2016 ____ ___, 201_ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Performance Share Unit Award Agreement You
have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below: Participant: Date of Grant:
Number of PSUs Subject to this Award Agreement: Performance and Vesting Periods:
January 1, 201_ through December 31, 201_ [3-year period] This Award is subject
to the terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Performance Share Unit Award Agreement No. 2016 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” Calculations of
performance versus target, threshold and maximum values set forth in Appendix A
are made by the Committee in accordance with the terms of the Plan and are final
and binding. IN WITNESS WHEREOF, the parties have caused this Award Agreement to
be executed as of the Date of Grant. PARTICIPANT FEDERAL SIGNAL CORPORATION By:
Print Name Chief Executive Officer Signature Address Participant agrees to
execute this Award Agreement and return one copy to Lana Noel at Federal Signal
Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within 45 days
of the above date or forfeit the performance share unit award. Note: If there
are any discrepancies in the name or address shown above, please make the
appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex103formofperformancesh002.jpg]
PSU US 1/20-16 This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933, as
amended. FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT AWARD AGREEMENT NO.
2016 This Award Agreement, which includes the attached cover page and Appendix
A, effective as of the Date of Grant, represents the grant of PSUs by the
Company to Participant, pursuant to the provisions of the Plan. The Company
established the Plan pursuant to which, among other things, options, stock
appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons. The Plan and this Award Agreement provide a complete
description of the terms and conditions governing the PSUs. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees. NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows: Section 1. Certain
Definitions As used in this Award Agreement, the following terms shall have the
following meanings: A. “Affiliate” means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Award
Agreement, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Grant” means the date set forth
on this Award Agreement. H. “Disability” shall have the meaning ascribed to that
term in the Company’s long-term disability plan applicable to Participant, or if
no such plan exists, at the discretion of the Committee and as determined by the
Committee. I. “Participant” means the individual shown as the recipient of an
award of PSUs, as set forth on this Award Agreement. J. “Performance Period”
means the three consecutive calendar year period set forth in this Award
Agreement. K. “Performance Share Units” or “PSUs” means the obligation of the
Company to transfer the number of shares of Stock to Participant determined
under Section 2, Section 4A (in the case of death or termination of employment
by Disability), Section 4B (in the case of Change-in-Control), or Section 5 (in
the case of Divestiture of a Business Segment) of this Award Agreement, as
applicable, at the time provided in Section 6 of this Award Agreement, to the
extent that the rights to such shares are vested at such time.



--------------------------------------------------------------------------------



 
[ex103formofperformancesh003.jpg]
PSU US 1/2016 2 L. “Person” means a “person” as such term is used for purposes
of 13(d) or 14(d), or any successor section thereto, of the Securities Exchange
Act of 1934, as amended, and any successor thereto. M. “Stock” means the common
stock of the Company. N. “Vesting Period” means the three consecutive calendar
year period set forth in this Award Agreement. Section 2. Award Subject to the
terms of this Award Agreement, the Company awarded to Participant the number of
PSUs set forth on this Award Agreement, effective as of the Date of Grant set
forth on such instrument. This Award entitles Participant to receive a whole
number of shares of Stock as set forth on this Award Agreement equal to a
percentage, from zero to 200%, based on the Company’s performance against the
performance goals set forth, and as calculated in, Appendix A. The number of
shares of Stock determined based on the Company’s performance against the
performance goals set forth in Appendix A (or, if applicable, the formula set
forth in Section 4A (in the case of death or termination of employment by
Disability), the formula set forth in Section 4B (in the case of a
Change-in-Control), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement. This grant of PSUs shall
not confer any right to Participant (or any other participant) to be granted
PSUs or other awards in the future under the Plan. It is intended that this
Award qualify as “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary in this Award Agreement, the
number of shares of Stock that may be earned under this Award Agreement cannot
exceed the maximum number of shares of Stock provided for under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of PSUs
subject to this Award Agreement to a bookkeeping account for Participant (the
“Performance Share Unit Account”), subject to adjustment based on performance as
set forth in Section 2 above. Participant’s Performance Share Unit Account shall
be reduced by the number of PSUs, if any, forfeited in accordance with Section 4
and by the number of PSUs with respect to which shares of Stock were transferred
to Participant in accordance with Section 6. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the number of PSUs determined
under Section 2 above shall vest on the last day of the Vesting Period, if
Participant remains employed by the Company or its Affiliate through such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result. If, during the Performance and
Vesting Periods, while employed by the Company or its Affiliates: A. Participant
dies or his or her employment terminates by reason of Disability, the number of
vested PSUs subject to the Award shall be equal to the product of: (1) the
number of full and partial months of Participant’s employment during the
Performance Period divided by 36 and (2) the greater of (a) 100% of the PSUs
subject to this Award Agreement, regardless of actual performance or (b) the
number of PSUs that Participant would have been payable to Participant at the
end of Performance Period based on actual Company performance during the entire
Performance Period. B. A Change-in-Control occurs, the number of vested PSUs
subject to this Award shall be the greater of (1) 100% of the PSUs subject to
this Award Agreement, regardless of actual performance or (2) the number of PSUs
that would have been payable to Participant for the Performance Period based on
the Company’s best estimate of projected Company performance through the end of
the Performance Period, determined at the date of the Change-in-Control. In the
event of a Change-in-Control following an event that would otherwise enable
vesting at



--------------------------------------------------------------------------------



 
[ex103formofperformancesh004.jpg]
PSU US 1/2016 3 the end of the Performance and Vesting Periods under Section 4A,
the provisions of this Section 4B shall control. For the avoidance of doubt,
vesting under this Section 4B is not calculated on a pro-rata basis. C. Except
as provided in Section 5 below, and in certain limited instances where the
Committee may exercise its discretion in determining the vesting implications of
PSUs, if Participant’s employment with the Company and its Affiliates terminates
for any other reason before the end of the Performance and Vesting Periods, all
PSUs that are not vested at the time of such termination of employment (after
first taking into account the accelerated vesting provisions of this Section 4)
shall be forfeited. Section 5. Acceleration of Vesting of Shares in the Event of
Divestiture of Business Segment If the “Business Segment” (as that term is
defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section)
during the Performance and Vesting Periods, and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason during the Performance Period, the number of vested PSUs subject to
the Award shall be equal to the product of: (1) the number of full and partial
months of Participant’s employment during the Performance Period before the
Divestiture Date, divided by 36 and (2) 100% of the PSUs subject to this Award
Agreement, regardless of actual performance. For purposes of this Award
Agreement, the term “Business Segment” shall mean a business line which the
Company treats as a separate operating segment under the segment reporting rules
under U.S. generally accepted accounting principles, which currently includes
the following: Safety and Security Systems Group and Environmental Solutions
Group. Likewise, the term “Divestiture Date” shall mean the date that a
transaction constituting a Divestiture of a Business Segment is finally
consummated. For purposes of this Award Agreement, the term “Divestiture of a
Business Segment” means the following: A. When used with a reference to the sale
of stock or other securities of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, the sale, exchange, transfer, distribution or other disposition of the
ownership, either beneficially or of record or both, by the Company or one of
its Affiliates to “Nonaffiliated Persons” (as that term is defined in this
Section) of 100% of either (i) the then-outstanding common stock (or the
equivalent equity interests) of the Business Segment or (ii) the combined voting
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; B. When used with reference to the
merger or consolidation of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, any such transaction that results in Nonaffiliated Persons owning,
either beneficially or of record or both, 100% of either (i) the then-
outstanding common stock (or the equivalent equity interests) of the Business
Segment or (ii) the combined voting power of the then-outstanding voting
securities of the Business Segment entitled to vote generally in the election of
the board of directors or the equivalent governing body of the Business Segment;
or C. When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date. For purposes
of this Award Agreement, the term “Nonaffiliated Persons” shall mean any persons
or business entities which do not control, or which are not controlled by or
under common control with, the Company. Section 6. Distribution of Shares A.
Except as specifically provided to the contrary in Section 6B, the number of
shares of Stock payable with respect to PSUs, as determined under Section 2
above, that become vested under this Award shall become distributable as of the
end of the Vesting Period and shall be paid not later than March 15, 2019
provided however, that if it is impracticable to pay such shares of Stock by
such date (e.g., due to the unavailability of audited financial statements or a
Form S-8 registration statement for the shares), then the Committee may delay
payment until it becomes administratively practicable to do so later that same
year.



--------------------------------------------------------------------------------



 
[ex103formofperformancesh005.jpg]
PSU US 1/2016 4 B. The number of shares of Stock payable with respect to PSUs,
as determined under Section 2 above, that vest prior to the end of the Vesting
Period under either Section 4B or Section 5 of this Award Agreement shall become
distributable on an accelerated basis as follows: (1) If a Change-in-Control
occurs at any time before the end of the Vesting Period, then the number of
earned shares of Stock with respect to PSUs that become vested under Section 4B
of this Award Agreement shall become distributable on the date of the
Change-in-Control. (2) If a Divestiture of a Business Segment occurs at any time
before the end of the Vesting Period, and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason, then the number of earned shares of Stock with respect to PSUs that
become vested under this Award Agreement shall become distributable on the
Divestiture Date, but only if that payment on that date is permissible under
Section 409A of the Code. Section 7. Stockholder Rights Participant shall not
have any of the rights of a stockholder of the Company with respect to PSUs
until shares of Stock are issued to Participant. No dividend equivalent rights
are provided under this Award Agreement. Section 8. Beneficiary Designation
Participant may designate a beneficiary or beneficiaries (contingently or
successively) to receive any benefits that may be payable under this Award
Agreement in the event of Participant’s death and, from time to time, may change
his or her designated beneficiary (a “Beneficiary”). A Beneficiary may be a
trust. A Beneficiary designation shall be made in writing in a form prescribed
by the Company and delivered to the Company while Participant is alive. In lieu
of payment to Participant, a Beneficiary shall be paid shares of Stock under
Section 6 at the same time and in the same form as Participant would have been
paid but for Participant’s death. Section 9. Restrictions on Transfer PSUs
awarded hereunder shall not be transferable by Participant. Except as may be
required by the federal income tax withholding provisions of the Code or by the
tax laws of any State, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged. Any
attempt by Participant or a Beneficiary to sell, assign, transfer, alienate,
pledge, attach, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void. Section 10. Adjustment in Certain Events If
there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the number of PSUs credited to
Participant’s Performance Share Unit Account that it deems necessary or
appropriate and as it may deem equitable in Participant’s rights. Section 11.
Tax Withholding The Company shall not be obligated to transfer any shares of
Stock until Participant pays to the Company or any of its Affiliates in cash, or
any other form of property, including Stock, acceptable to the Company, the
amount required to be withheld from the wages or other amounts owing to
Participant with respect to such shares. Participant may elect to have such
withholding satisfied by a reduction of the number of shares of Stock otherwise
transferable under this Award Agreement at such time, such reduction to be
calculated based on the closing market price of the Stock on the day Participant
gives written notice of such election to the Company. Section 12. Section 409A
This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Committee determines that
this Award (or any portion thereof) may be subject to Section 409A, the



--------------------------------------------------------------------------------



 
[ex103formofperformancesh006.jpg]
PSU US 1/2016 5 Committee shall have the right in its sole discretion (without
any obligation to do so or to indemnify Participant or any other person for
failure to do so) to adopt such amendments to the Plan or this Award Agreement,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate either for this Award to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A. Section 13. Source of Payment Shares of Stock transferable to Participant,
or Participant’s Beneficiary, under this Award Agreement may be either Treasury
shares, authorized but unissued shares, or any combination of such stock. The
Company shall have no duties to segregate or set aside any assets to secure
Participant’s right to receive shares of Stock under this Award Agreement.
Participant shall not have any rights with respect to transfer of shares of
Stock under this Award Agreement other than the unsecured right to receive
shares of Stock from the Company. Section 14. Continuation of Employment This
Award Agreement shall not confer upon Participant any right to continuation of
employment by the Company or its Affiliates, nor shall this Award Agreement
interfere in any way with the Company’s or its Affiliates’ right to terminate
Participant’s employment at any time. Section 16. Entire Award; Amendment This
Award Agreement and the Plan constitute the entire agreement between the parties
with respect to the terms and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto. The terms and
conditions set forth in this Award Agreement may only be modified or amended in
writing, signed by both parties. Section 17. Severability In the event any one
or more of the provisions of this Award Agreement shall be held invalid, illegal
or unenforceable in any respect in any jurisdiction, such provision or
provisions shall be automatically deemed amended, but only to the extent
necessary to render such provision or provisions valid, legal and enforceable in
such jurisdiction, and the validity, legality and enforceability of the
remaining provisions of this Award Agreement shall not in any way be affected or
impaired thereby. Section 18. Miscellaneous A. This Award Agreement and the
rights of Participant hereunder are subject to all the terms and conditions of
the Plan, as the same may be amended from time to time, as well as to such rules
and regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to this Award Agreement, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Stock is then listed and/or traded, and under
any blue sky or state securities laws applicable to such Stock. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon Participant. B. The
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may materially and
adversely affect Participant’s rights under this Award Agreement, without the
written consent of Participant. C. Participant agrees to take all steps
necessary to comply with all applicable provisions of federal and state
securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Stock underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy.



--------------------------------------------------------------------------------



 
[ex103formofperformancesh007.jpg]
PSU US 1/2016 6 F. All obligations of the Company under the Plan and this Award
Agreement, with respect to these PSUs, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company. G. To the extent not preempted
by federal law, this Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex103formofperformancesh008.jpg]
PSU US 1/2016 7 FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT BENEFICIARY
DESIGNATION Participant: Social Security No.: Address: Date of Birth:
Participant hereby designates the following individual(s) or entity(ies) as his
or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 